Case: 12-10781       Document: 00512103927         Page: 1     Date Filed: 01/07/2013




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                          January 7, 2013
                                     No. 12-10781
                                   Summary Calendar                        Lyle W. Cayce
                                                                                Clerk

UNITED STATES OF AMERICA,

                                                  Plaintiff-Appellee

v.

MICHAEL LEWIS, also known as MD,

                                                  Defendant-Appellant


                   Appeal from the United States District Court
                        for the Northern District of Texas
                             USDC No. 4:06-CR-70-1


Before WIENER, CLEMENT, and ELROD, Circuit Judges.
PER CURIAM:*
       Michael Lewis, federal prisoner # 35452-177, is serving a 240-month term
of imprisonment for distributing cocaine base. He appeals the district court’s
denial of his second motion for a reduction of his sentence under 18 U.S.C.
§ 3582(c)(2) based on the retroactive application of Amendment 750 to the
United States Sentencing Guidelines.
       Lewis argues that he is eligible for a sentence reduction because the
offense of which he pleaded guilty involved crack cocaine. Section 3582(c)(2)

       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
    Case: 12-10781     Document: 00512103927     Page: 2   Date Filed: 01/07/2013

                                  No. 12-10781

permits the discretionary modification of a defendant’s sentence if he was
“sentenced to a term of imprisonment based on a sentencing range that has
subsequently been lowered by the Sentencing Commission pursuant to 28 U.S.C.
994(o).” § 3582(c)(2). Part A of Amendment 750 altered the base offense levels
for cocaine base in the drug quantity tables of § 2D1.1(c) and is retroactive. See
United States Sentencing Commission, Guidelines Manual, Supp. to Appendix
C-Vol. III, Amendment 750, at 391-98; 416-421 (Amendment 759).
      The district court accurately noted that Lewis’s base offense level was
calculated based solely on the amount of powder cocaine attributable to him for
sentencing purposes. His sentencing guidelines range therefore was not affected
by retroactive application of Amendment 750, and the district court did not err
by denying his § 3582(c)(2) motion on that basis. The judgment of the district
court is affirmed.
      We caution Lewis that filing repetitive or frivolous requests for a
§ 3582(c)(2) sentence reduction, or appeals from the denial of such requests, will
invite the imposition of sanctions. To avoid sanctions, Lewis is further cautioned
to review any pending appeals to ensure that they do not raise arguments that
are repetitive or frivolous.
      AFFIRMED; SANCTION WARNING ISSUED.




                                        2